Citation Nr: 0637394	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to December 20, 
2005, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO), in which it granted service connection for PTSD 
and assigned an initial 30 percent rating.  

During the hearing, the veteran identified ongoing VA 
psychiatric treatment since the last VA examination in 
January 2006.  Subsequently, the veteran submitted additional 
medical evidence with a waiver of initial RO consideration.  
The additional evidence includes VA psychiatric treatment 
records dated from May to September 2006 concerning the 
veteran's PTSD.  The Board accepts the additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R. 
§ 20.800 (2006).  

In October 2006, the appellant testified during a 
videoconference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2006 videoconference hearing before the 
undersigned, the veteran indicated that his service-connected 
PTSD had worsened since he was last examined by VA in April 
2006.  Specifically, the veteran described the presence of 
symptomatology that might support a higher initial evaluation 
in excess of 30 percent prior to December 20, 2005, and in 
excess of 50 percent thereafter.  The veteran also indicated 
that he had been receiving VA outpatient psychiatric since 
the April 2006 examination.

The VA outpatient psychiatric treatment notes dated from May 
to September 2006 indicate that the veteran's psychiatric 
medication was increased during this time.  Furthermore, 
according to an August 2006 treatment record, the veteran 
reported passing thoughts about suicide without a plan or 
intent.  This evidence indicates that the veteran's 
psychiatric condition may have worsened.
 
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) (a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination).  In light of the veteran's testimony and 
the recent VA psychiatric outpatient treatment records, the 
Board finds that the RO should schedule the veteran for a VA 
examination as described in detail below.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1); but 
see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and any necessary 
authorization following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  The RO should ask the 
veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  Specific to 
this claim, the veteran should identify 
or submit evidence that shows that his 
service-connected PTSD has worsened.  
The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited above, as appropriate.  
The RO's letter should clearly explain 
to the appellant that he has a full 
one-year period to respond, although VA 
may decide the claim within the one-
year period. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.
 
3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review by the examining psychiatrist.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

The examiner should report in detail the 
symptomatology associated with PTSD as 
demonstrated on examination.  The 
examiner should also provide a complete 
multi-axial diagnosis that includes a 
global assessment of functioning (GAF) 
score with explanation and an opinion as 
to the extent of occupational impairment 
due solely to his PTSD.  The psychiatrist 
is to indicate which of the following, 
(a), (b), or (c) best describes the 
veteran's impairment:

(a)  Total occupational and social  
impairment, due to such symptoms as 
gross  impairment in thought 
processes or  communication; 
persistent delusions or  
hallucinations; grossly 
inappropriate  behavior; persistent 
danger of hurting  self or others; 
intermittent inability to  perform 
activities of daily living  
(including maintenance of minimal  
personal hygiene); disorientation to 
time  or place; memory loss for 
names of close  relatives, own 
occupation, or own name.

(b)  Occupational and social 
impairment,  with deficiencies in 
most areas, such as  work, school, 
family relations, judgment,  
thinking, or mood, due to such 
symptoms  as: suicidal ideation; 
obsessional  rituals which interfere 
with routine  activities; speech 
intermittently  illogical, obscure, 
or irrelevant; near- continuous 
panic or depression affecting  the 
ability to function independently,  
appropriately and effectively; 
impaired  impulse control (such as 
unprovoked  irritability with 
periods of violence);  spatial 
disorientation; neglect of  personal 
appearance and hygiene;  difficulty 
in adapting to stressful  
circumstances (including work or a  
worklike setting); inability to 
establish  and maintain effective 
relationships.

(c)  Occupational and social 
impairment  with reduced reliability 
and productivity  due to such 
symptoms as flattened affect; 
circumstantial,  circumlocutory, or 
stereotyped speech;  panic attacks 
more than once a week;  difficulty 
in understanding complex  commands; 
impairment of short- and long- term 
memory (e.g., retention of only  
highly learned material, forgetting 
to  complete tasks); impaired 
judgment;  impaired abstract 
thinking; disturbances  of 
motivation and mood; difficulty in  
establishing and maintaining 
effective  work and social 
relationships.

(d)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal) due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often). 
chronic sleep impairment, and mild 
memory loss (such as forgetting 
names, directions, recent events).

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.   
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


